1    Jack P. Burden, Esq.
     Nevada State Bar No. 6918
2    BACKUS, CARRANZA & BURDEN
     3050 South Durango Drive
3    Las Vegas, NV 89117
     Tel: (702) 872-5555
4    Fax: (702) 872-5545
     jburden@backuslaw.com
5    shirleyjin@backuslaw.com
     Attorneys for Defendant
6    The Vons Companies, Inc.

7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
8
     FRANCINE SCOLARO,                                      Case No. 2:17-cv-01979-JAD-VCF
9
                             Plaintiff,
10
            vs.
11
     THE VONS COMPANIES, INC.,
12
                             Defendant.
13
                  STIPULATION AND ORDER TO CONTINUE DAUBERT HEARING
14                                 (SECOND REQUEST)

15          Defendant The Vons Companies, Inc. (“Defendant”), by and through its counsel of record,

16   the law firm of BACKUS, CARRANZA & BURDEN, and Plaintiff Francine Scolaro (“Plaintiff”), by

17   and through her counsel of record, the law firm of BLACK & LOBELLO, hereby state, stipulate and

18   agree as follows:

19          1. On December 27, 2019, the Court issued an Order Overruling Plaintiff’s Objection,

20                Denying Defendant’s Motion for Partial Summary Judgment, and Deferring Ruling on

21                Motion in Limine (ECF No. 56) in which the Court ordered, among other things, that a

22                Daubert hearing is set for January 17, 2020, at 9 a.m. to determine the admissibility

23                and reliability of Plaintiff’s expert, Kimberly Ann Phillips’ causation opinion.

24          2. On January 2, 2020, Plaintiff filed a Motion for Continuance of Daubert Hearing (First

25                Request) (ECF No. 57) requesting that the Daubert hearing be continued as Ms.
                                                        1
1             Phillips was unavailable on January 17, 2020 due to previously arranged travel plans.

2         3. On January 8, 2020, Defendant filed a Notice of Non-Opposition to Plaintiff’s Motion

3             for Continuance of Daubert Hearing (First Request) (ECF No. 58) stating that

4             Defendant has no opposition to Plaintiff’s request to continue the Daubert hearing and

5             provided the Court with defense counsel’s unavailable dates. However, defense

6             counsel inadvertently omitted February 7, 2020 as an unavailable date and he is going

7             to be out of town on that date.

8         4. On January 9, 2020, the Court issued a Minute Order continuing the Daubert hearing

9             to February 7, 2020 at 9:30 a.m.

10        5. As defense counsel is unavailable on February 7, 2020, the parties respectfully request

11            that the Court continue the Daubert hearing to a date and time after February 7, 2020.

12            Both counsel and Ms. Phillips are available on February 10, 13, and 14.

13        6. The parties agree and stipulate to the foregoing in good faith and not for purposes of

14            delay.

15        IT IS SO STIPULATED.

16

17   DATED this 28th day of January, 2020.             DATED this 28th day of January, 2020.

18   BACKUS, CARRANZA & BURDEN                         BLACK & LOBELLO

19
     /s/ Jack P. Burden                                /s/ Steve Mack
20   Jack P. Burden, Esq.                              Steve Mack, Esq.
     Nevada State Bar No. 6918                         Nevada State Bar No. 4000
21   Xiao Wen Jin, Esq.                                10777 W. Twain Ave., Suite 300
     Nevada State Bar No. 13901                        Las Vegas, NV 89135
22   3050 South Durango Drive                          Attorneys for Plaintiff
     Las Vegas, NV 89117
23   Attorneys for Defendant

24

25
                                                   2
1                                                ORDER

2           Upon review of the Stipulation by the parties, and good cause appearing therefore, the

3    Court hereby orders as follows:

4           IT IS HERBY ORDERED that the Daubert hearing currently set for February 7, 2020 is

5    VACATED and CONTINUED to _______________, _____,
                              February 13, 2020,      2020
                                                 at 9:30   at ______ __.m.
                                                         a.m.

6           DATED
            IT IS SOthis 31st daythis
                     ORDERED       of ____
                                      January,  2020.
                                           day of ____________________, 2020.

7

8                                                ______________________________________
                                                 DISTRICT COURT JUDGE
9

10

11   Respectfully submitted by:

12   BACKUS, CARRANZA & BURDEN

13
     ___________________________
14   Jack P. Burden, Esq.
     Nevada State Bar No. 6918
15   Xiao Wen Jin, Esq.
     Nevada State Bar No. 13901
16   3050 South Durango Drive
     Las Vegas, NV 89117
17   Attorneys for Defendant

18

19

20

21

22

23

24

25
                                                     3
